SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is hereby DENIED.
Xin Qi Rúan, a native and resident of China, petitions for review of the BIA’s order affirming an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Rúan has not challenged the IJ’s denial of her past persecution, family planning, or CAT claims in her brief to this Court. Issues not sufficiently argued in the briefs are considered waived and normally will not be addressed on appeal. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1 (2d Cir.2005). Given Ruan’s failure to challenge the IJ’s finding of no past persecution, we cannot say that the IJ was unreasonable in determining that, although Ruan credibly satisfied the subjective component by credibly testifying that she generally fears persecution, she adduced no evidence that would meet the objective requirement that would make her fears of future persecution reasonable.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is *575VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).